Exhibit 10.4

 

THIRD AMENDMENT TO MORTGAGE WAREHOUSING CREDIT

AND SECURITY AGREEMENT

 

This THIRD AMENDMENT TO MORTGAGE WAREHOUSING CREDIT AND SECURITY AGREEMENT (the
“Third Amendment”), dated as of October 1, 2015, is by and between WALKER &
DUNLOP, LLC (the “Borrower”), the various financial institutions and other
Persons parties hereto (the “Lenders”), and TD Bank, N.A., as administrative
agent for itself and the other Lenders (in such capacity, the “Credit Agent”).

 

BACKGROUND

 

A.                                    Pursuant to that certain Mortgage
Warehousing Credit and Security Agreement dated  September 24, 2014, between the
Borrower, the Lenders and the Credit Agent (as the same may be amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
the Lenders agreed, inter alia, to extend to the Borrower various credit
facilities which, prior to the execution, delivery and effectiveness of this
Third Amendment, were in the the maximum aggregate principal amount of up to
$240,000,000.

 

B.                                    The Borrower has requested a temporary
increase, through and including the period beginning October 1, 2015, and ending
February 29, 2016, in the Warehousing Commitment to the amount of  $490,000,000,
to which the Credit Agent and the Lenders are willing to agree, on the terms and
subject to the conditions set forth in this Third Amendment.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree:

 

1.                                      Definitions.  Except as expressly set
forth herein, all capitalized terms used and not defined herein shall have the
respective meanings given to them in the Credit Agreement.

 

2.                                      Amendments to Credit Agreement and
Exhibit M.

 

(a)                                 The definition of “Warehousing Commitment
Amount”, as set forth in Section 13.1 to the Credit Agreement, is deleted in its
entirety, and inserted in their place is the following replacement definition:

 

Warehousing Commitment Amount means, for each Lender, the amount set forth on
Exhibit M  as such Lender’s Warehousing Commitment Amount, and, in the aggregate
under this Agreement, the aggregate amount for all the Lenders set forth on
Exhibit M not to exceed $490,000,000; provided, however, that effective March 1,
2016, without the need for Notice or any other action of any type, the aggregate
Warehousing Commitment Amount for all Lenders shall be in the amount of 
$240,000,000 and, to the extent that the aggregate amount of the Loan exceeds
$240,000,000 on or after March 1, 2016, the amount in excess of

 

--------------------------------------------------------------------------------


 

$240,000,000 shall be immediately due and payable by the Borrower to the Credit
Agent, without the need for further Notice or demand.

 

(b)                                 Exhibit M to the Credit Agreement is
replaced with the new form of Exhibit M attached to this Third Amendment.

 

(c)                                  Notwithstanding anything else set forth in
the Credit Agreement or its Schedules or Exhibits (including, without
limitation, Exhibit C), from the date of this Third Amendment through and
including February 29, 2016 (i) the Credit Agent and the Lenders may, in their
discretion, consider making Warehousing Advances available for the purpose of
refinancing Mortgage Loans previously financed with another commercial bank
engaged in the business of extending commercial mortgage warehouse loans of the
type contemplated by the Credit Agreement, and (ii) the maximum Warehouse Period
for Mortgage Loans may exceed the time limits contained in the Credit Agreement,
its Schedules and Exhibits; provided, further, that with respect to each of the
foregoing exceptions set forth in subsections (i) and (ii), such Mortgage Loans
are in form and substance satisfactory to the Credit Agent and the Lenders, are
otherwise in compliance with the terms and conditions of the Credit Agreement
(including its Schedules and Exhibits) and the other Loan  Documents and,
additionally, there is a Purchase Commitment issued by Fannie Mae, Freddie Mac
or Ginnie Mae for such Mortgage Loans, and such Warehousing Advances shall be
repaid on the earlier of (a) the date set forth in such Purchase Commitment, and
(b) March 1, 2016.

 

3.                                       Representations and Warranties.  The
Borrower represents and warrants to the Credit Agent and each Lender that, as to
the Borrower:

 

(a)                                 Representations.  Each of the
representations and warranties of the Borrower contained in the Credit Agreement
and the other Loan Documents are true, accurate and correct in all material
respects on and as of the date hereof as if made on and as of the date hereof,
except to the extent such representation or warranty was made as of a specific
date;

 

(b)                                 Power and Authority.  (i) the Borrower has
the power and authority under the laws of its jurisdiction of organization and
under its organizational documents to enter into and perform this Third
Amendment and any other documents which the Lenders require the Borrower to
deliver hereunder (this Third Amendment, and any such additional documents
delivered in connection with the Third Amendment, are herein referred to as the
“Amendment Documents”), and (ii) all actions, corporate or otherwise, necessary
or appropriate for the due execution and full performance by the Borrower of
this Third Amendment have been adopted and taken and, upon their execution, the
Credit Agreement, as amended by this Third Amendment, will constitute the valid
and binding obligations of the Borrower enforceable in accordance with their
respective terms (except as may be limited by applicable insolvency, bankruptcy,
moratorium, reorganization, or other similar laws affecting enforceability of
creditors’ rights generally and the availability of equitable remedies);

 

(c)                                  No Violations of Law or Agreements.  The
making and performance of this Third Amendment will not violate any provisions
of any law or regulation, federal, state, local, or foreign, or the
organizational documents of the Borrower, or result in any breach or

 

2

--------------------------------------------------------------------------------


 

violation of, or constitute a default or require the obtaining of any consent
under, any agreement or instrument by which the Borrower or its property may be
bound;

 

(d)                                 No Default.  No Default or Event of Default
has occurred under the Credit Agreement or any other Loan Document; and

 

(e)                                  No Material Adverse Change.  Since
April 15, 2015, there has been no material adverse change in the business,
operations, assets or financial condition of the Borrower, nor is the Borrower
aware of any state of facts that (with or with Notice or lapse of time, or both)
would or could result in any such material adverse change. All schedules and
reports furnished by, or with respect to, the Borrower to the Credit Agent and
any Lender, including schedules of contingent liabilities and all off balance
sheet transactions, were true, accurate and complete in all respects, and did
not omit any information necessary in order to make any provided information not
misleading in any material respect.

 

4.                                       Conditions to Effectiveness of
Amendment.  This Third Amendment shall be effective upon the Credit Agent’s
receipt of the following, each in form and substance reasonably satisfactory to
the Credit Agent and the Lenders:

 

(a)                                 Third Amendment.  This Third Amendment, duly
executed by the Borrower, the Credit Agent and the Lenders;

 

(b)                                 Amended and Restated Promissory Note.  That
certain Third Amended and Restated Promissory Note, dated as of the date hereof,
in the original principal amount of $490,000,000, duly executed by the Borrower
for the benefit of TD Bank, N.A.;

 

(c)                                  Good Standing Certificates.  Certificates
of legal existence and good standing for the Borrower, dated within thirty (30)
days of the date of this Third Amendment;

 

(d)                                 Officer’s Certificates.  Such certificates
of resolutions or other action, incumbency certificates and/or other
certificates of responsible officers of the Borrower as the Credit Agent may
require evidencing (A) the authority of the  Borrower to enter into this Third
Amendment, the Third Amended and Restated Promissory Note and the other Loan
Documents to which the Borrower is a party, and (B) the identity, authority and
capacity of each Authorized Representative thereof authorized to act as an
Authorized Representative in connection with this Third Amendment, the Third
Amended and Restated Promissory Note and the other Loan Documents to which such
Borrower is a party; and

 

(e)                                  Other Documents and Actions.  Such
additional agreements, instruments, documents, writings and actions as the
Credit Agent may reasonably request.

 

5.                                       No Waiver; Ratification.  The
execution, delivery and performance of this Third Amendment shall not operate as
a waiver of any right, power or remedy of the Credit Agent or the Lenders under
the Credit Agreement or any other Loan Document, or constitute a waiver of any
provision thereof.  Except as expressly modified hereby, all terms, conditions
and provisions of the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed by the Borrower. 
Nothing contained herein

 

3

--------------------------------------------------------------------------------


 

constitutes an agreement or obligation by the Credit Agent or any Lender to
grant any further amendments to any of the Loan Documents.

 

6.                                       Acknowledgments.  To induce the Credit
Agent and the Lenders to enter into this Third Amendment, the Borrower
acknowledges, agrees, warrants, and represents that:

 

(a)                                 Acknowledgment of Obligations; Collateral;
Waiver of Claims.  (i) all of the Loan Documents are valid and enforceable
against, and all of the terms and conditions of the Loan Documents are binding
on, the Borrower; (ii) the liens and security interests granted to the Credit
Agent by the Borrower pursuant to the Loan Documents are valid, legal and
binding, properly recorded or filed and first priority perfected liens and
security interests; and (iii) the Borrower hereby waives any and all defenses,
set-offs and counterclaims which they it may have or claim to have against the
Credit Agent or any Lender as of the date hereof.

 

(b)                                 No Waiver of Existing Defaults.  No Default
or Event of Default exists immediately before or immediately after giving effect
to this Third Amendment.  Nothing in this Third Amendment, nor any communication
between the Credit Agent, any Lender, the Borrower or any of their respective
officers, agents, employees or representatives shall be deemed to constitute a
waiver of: (i) any Default or Event of Default arising as a result of the
foregoing representation proving to be false or incorrect in any material
respect; or (ii) any rights or remedies which the Credit Agent or any Lender has
against the Borrower under the Credit Agreement or any other Loan Document
and/or applicable law, with respect to any such Default or Event of Default
arising as a result of the foregoing representation proving to be false or
incorrect in any material respect.

 

7.                                       Binding Effect.  This Third Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

8.                                       Governing Law.  This Third Amendment
and all rights and obligations of the parties hereunder shall be governed by and
be construed and enforced in accordance with the laws of the State of New York.

 

9.                                       Headings.  The headings of the sections
of this Third Amendment are inserted for convenience only and shall not be
deemed to constitute a part of this Third Amendment.

 

10.                                Counterparts.  This Third Amendment may be
executed in any number of counterparts with the same affect as if all of the
signatures on such counterparts appeared on one document and each counterpart
shall be deemed an original.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Mortgage Warehousing Credit and Security Agreement to be executed under seal by
their duly authorized officers, all as of the day and year first written above.

 

BORROWER:

WALKER & DUNLOP, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen P. Theobald

 

 

Name:

Stephen P. Theobald

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Borrower’s Signature Page to
Third Amendment to Mortgage Warehousing Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N. A.
as Credit Agent and as a Lender

 

 

 

 

 

By:

/s/ Richard F. Hay

 

 

Name: Richard F. Hay

 

 

Title: Vice President

 

Credit Agent’s and Lender’s Signature Page to

Third Amendment to Mortgage Warehousing Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT M TO AGREEMENT

 

Lenders and Commitments

 

Lender

 

Commitment

 

Commitment
Percentage

 

Address for Notices

 

Address for Advance Requests

TD Bank, N.A.

 

$490,000,000 through and including February 29, 2016, and $240,000,000 effective
March 1, 2016

 

100

%

TD Bank, N.A.
125 Park Avenue
24th Floor
New York, NY 10017

Attn: Richard F. Hay, Vice President

Telephone: (212) 651-2741

email:Richard.Hay@td.com

Facsimile No.: (212) 651-2710

 

TD Bank, N.A.
125 Park Avenue
24th Floor
New York, NY 10017

Attn: Richard F. Hay, Vice President

Telephone: (212) 651-2741

email:Richard.Hay@td.com

Facsimile No.: (212) 651-2710

 

--------------------------------------------------------------------------------